Citation Nr: 0640168	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  04-44 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs benefits purposes.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from February 1968 to February 1971.

The veteran was notified of a proposed finding of 
incompetency in a May 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  See 38 C.F.R. § 3.353(e) (2006).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 RO decision which 
determined the veteran was not competent to handle 
disbursement of VA funds.  The veteran filed a notice of 
disagreement in regards to the October 2003 rating decision.  
He requested review by a decision review officer (DRO).  The 
DRO conducted a de novo review of the claim and confirmed the 
RO's findings in a December 2004 statement of the case (SOC).  
The appeal was perfected with the timely submission of the 
veteran's substantive appeal (VA Form 9) in December 2004.

The veteran indicated in his November 2003 notice of 
disagreement that she wanted a personal hearing, but he later 
withdrew that request in his December 2004 substantive 
appeal.  See 38 C.F.R. § 20.704(e) (2006).


FINDING OF FACT

The evidence does not show that the veteran currently lacks 
the mental capacity to contract or to manage his affairs, 
including disbursement of funds, without limitation.




CONCLUSION OF LAW

The veteran is mentally competent for VA purposes.  38 
U.S.C.A. § 5502 (West 2002); 38 C.F.R. §§ 3.353, 13.55, 13.58 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is competent for VA purposes.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims. 
See 38 U.S.C.A. §§ 5103, 5103A (West 2002). 

The VCAA is inapplicable to competency cases, in essence 
because it applies to claims filed under Chapter 51 of Title 
38, United States Code.  This case, like all competence 
cases, is subject to the provisions of Chapter 55 of Title 38 
.  
See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).

Pertinent law and regulations

Competency

A mentally incompetent person is one who because of injury or 
disease lacks the mental capacity to contract or to mange his 
or her own affairs, including disbursement of funds without 
limitation.  There is a presumption in favor of competency.  
Where reasonable doubt arises regarding a beneficiary's 
mental capacity to contract or to mange his or her own 
affairs, including the disbursement of funds without 
limitation, such doubt will be resolved in favor of 
competency.  Medical opinion is required for the rating 
agency to make a determination of incompetency.  Unless the 
medical evidence is clear, convincing and leaves no doubt as 
to the person's incompetency, the rating agency will make no 
determination of incompetency without a definite expression 
regarding the question by the responsible medical 
authorities.  Determinations relative to incompetency should 
be based upon all evidence of record, and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization and the 
holding of incompetency.  38 C.F.R. § 3.353(a) (2006).

Analysis

The veteran has a long history of mental illness.  He is 
currently evaluated as being 100 percent disabled due to 
service-connected post-traumatic stress disorder (PTSD).  
This is indicative of gross impairment in thought processes.  
See 38 C.F.R. § 4.130 (2006).  A 100 percent disability due 
to a psychiatric disorder is indicative of total impairment 
of employability, see 38 C.F.R. § 3.321(a).  However, it is 
not the equivalent of a finding of incompetency.  As 
discussed above, the matter of competence involves specific 
inquiry into whether the veteran lacks the mental capacity to 
contract or to mange his own affairs, including disbursement 
of funds without limitation.  

As noted in the law and regulations section above, there is a 
presumption in favor of competency, which may only be 
overcome by clear and convincing evidence that leaves no 
doubt as to the person's incompetency.  Such clear and 
convincing evidence is lacking in the instant case.  

Specifically, the March 2003 VA psychiatric examination 
report which prompted the RO to propose incompetency in the 
instant case notes: "The veteran reported that his wife 
takes care of all of the family's financial obligations and 
it is recommended that his wife be made his payee.  The 
veteran was in agreement with this recommendation because he 
stated that if he had access to his own funds, he would give 
it away to  . . . other people."  

This report does not provide clear and convincing evidence as 
to the veteran's incompetency.  The veteran merely reported 
that his wife takes care of the family's financial 
obligations; this, in and of itself, does not imply that he 
is incompetent to do so.  Furthermore, the veteran's 
statement that he would give his funds away to other people 
does not, on its own, indicate incompetency.  

A finding of incompetency requires a medical opinion that 
"because of injury or disease the veteran lacks the mental 
capacity to contract or to mange his own affairs."  38 
C.F.R. § 3.353(a) (2006).  The Board agrees with the 
veteran's representative that the March 2003 VA examiner did 
not provide such an opinion, but merely indicated that the 
veteran's wife be made payee.  See the November 15, 2005 
Informal Hearing Presentation, page 3.  Accordingly, the 
March 2003 VA examination report does not contain an adequate 
medical opinion sufficient to overcome the presumption of 
competency. 

A December 2003 Field Examination report is similarly 
inadequate to overcome the presumption of competence.  The 
examiner noted that "the veteran is very aware of his 
sources of income and his expenses.  He also keeps all income 
in separate accounts."  The examiner then went on to say, 
however, that "the veteran has a history of relocating and 
being easily taken advantage of by others (including his 
adult children).  He admits that he has made 'poor' decisions 
in the past and his wife agrees.  The rating of incompetence 
is appropriate."  

The Board cannot reconcile this statement.  It appears that 
the examiner seems to think the veteran is aware of his 
income and expenses and is responsible, but then indicates 
because of prior "poor" decisions he is unable to handle 
his money.  
There is no discussion as to the veteran's mental capacity to 
handle his own affairs.  Indeed, the veteran's wife went on 
to say during the examination that "going over the family 
finances appears to be the only constructive thing the 
veteran feels he does for the family.  She also stated that 
they go over everything together and he makes no long-term 
purchases without their agreement."  This statement, if 
anything, favors a finding of competency.

In short, these two medical opinions of record do not 
constitute clear and convincing evidence that the veteran is 
incompetent for VA benefits purposes.  
38 C.F.R. § 3.353(a) (2006).  

The Board observes that the is nothing in the record that the 
veteran has been determined to be incompetent by any 
governmental agency.  Moreover, aside from the veteran's 
self-report of being overly generous with others, and the 
vague reference to "poor" decisions in the past, there is 
no evidence that he has demonstrated an inability to handle 
his finds.   

In short, although the record is replete with evidence that 
the veteran is severely mentally ill due to PTSD (which is 
manifested by anger, isolation and preoccupation with 
thoughts of Vietnam), the medical evidence is hardly clear, 
convincing and leaves no doubt as to his incompetency.  The 
Board agrees with the veteran's representative that the 
presumption of competency has not been overcome.  
Accordingly, the Board concludes that the veteran is 
competent to manage his own affairs without limitation.


ORDER

The veteran is deemed competent to manage his own affairs 
without limitation.  The appeal is accordingly allowed.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


